UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (16.6%) Hanesbrands Inc. 1,702,800 56,737 Best Buy Co. Inc. 1,691,300 55,153 * Skechers U.S.A. Inc. Class A 489,100 53,698 Cablevision Systems Corp. Class A 2,217,400 53,085 Big Lots Inc. 1,084,700 48,801 Outerwall Inc. 635,590 48,375 * O'Reilly Automotive Inc. 184,200 41,626 Brinker International Inc. 684,950 39,487 * Murphy USA Inc. 691,800 38,616 * Starz 810,400 36,241 Domino's Pizza Inc. 291,820 33,092 Cooper Tire & Rubber Co. 886,500 29,990 * American Axle & Manufacturing Holdings Inc. 1,236,800 25,862 Expedia Inc. 223,100 24,396 Jack in the Box Inc. 275,000 24,244 Nutrisystem Inc. 790,100 19,658 Carter's Inc. 184,500 19,612 Marriott Vacations Worldwide Corp. 212,300 19,479 Dana Holding Corp. 939,700 19,339 American Eagle Outfitters Inc. 1,098,500 18,916 * Madison Square Garden Co. Class A 225,800 18,852 Wyndham Worldwide Corp. 226,100 18,520 * Iconix Brand Group Inc. 703,600 17,569 Leggett & Platt Inc. 356,800 17,369 * NVR Inc. 10,200 13,668 * Live Nation Entertainment Inc. 485,700 13,352 * Barnes & Noble Inc. 508,300 13,196 Lear Corp. 116,400 13,067 * BJ's Restaurants Inc. 248,400 12,035 Foot Locker Inc. 177,013 11,862 Caleres Inc. 358,800 11,403 * Strayer Education Inc. 262,400 11,309 ^ Buckle Inc. 246,700 11,291 Darden Restaurants Inc. 155,450 11,049 * Grand Canyon Education Inc. 256,000 10,854 Dillard's Inc. Class A 97,370 10,242 * Tower International Inc. 368,200 9,592 * Pinnacle Entertainment Inc. 241,500 9,003 Harman International Industries Inc. 74,400 8,849 * Burlington Stores Inc. 149,600 7,660 * Denny's Corp. 572,700 6,649 Cato Corp. Class A 167,600 6,496 * Fossil Group Inc. 85,100 5,903 Whirlpool Corp. 30,900 5,347 Hasbro Inc. 69,200 5,175 * Universal Electronics Inc. 82,800 4,127 Columbia Sportswear Co. 67,200 4,063 * Toll Brothers Inc. 102,516 3,915 Starwood Hotels & Resorts Worldwide Inc. 48,000 3,892 * Select Comfort Corp. 118,700 3,569 * Vince Holding Corp. 278,600 3,338 * lululemon athletica Inc. 46,200 3,017 * Boyd Gaming Corp. 187,800 2,808 * Deckers Outdoor Corp. 34,000 2,447 Oxford Industries Inc. 21,200 1,854 * Liberty Interactive Corp. QVC Group Class A 66,424 1,843 * Helen of Troy Ltd. 17,500 1,706 AMC Entertainment Holdings Inc. 52,000 1,595 * G-III Apparel Group Ltd. 22,400 1,576 * Unifi Inc. 44,600 1,494 Kirkland's Inc. 40,300 1,123 * ServiceMaster Global Holdings Inc. 26,200 948 World Wrestling Entertainment Inc. Class A 45,900 757 Clear Channel Outdoor Holdings Inc. Class A 59,400 602 * Ruby Tuesday Inc. 76,400 479 * 1-800-Flowers.com Inc. Class A 27,800 291 Carriage Services Inc. Class A 9,600 229 Consumer Staples (4.8%) Bunge Ltd. 700,600 61,513 ^ Sanderson Farms Inc. 625,100 46,982 ^ Pilgrim's Pride Corp. 2,010,400 46,179 * SUPERVALU Inc. 4,851,200 39,246 Clorox Co. 316,600 32,933 Cal-Maine Foods Inc. 441,500 23,046 * USANA Health Sciences Inc. 114,400 15,634 Dr Pepper Snapple Group Inc. 109,690 7,996 Ingles Markets Inc. Class A 146,100 6,979 Lancaster Colony Corp. 64,419 5,852 Pinnacle Foods Inc. 107,500 4,896 Fresh Del Monte Produce Inc. 84,600 3,271 Coty Inc. Class A 67,900 2,171 * Medifast Inc. 25,500 824 Village Super Market Inc. Class A 10,500 333 Energy (5.7%) Tesoro Corp. 673,200 56,825 Green Plains Inc. 1,570,400 43,265 Core Laboratories NV 280,400 31,977 Western Refining Inc. 726,100 31,673 * Oil States International Inc. 775,122 28,858 Plains GP Holdings LP Class A 1,076,600 27,819 Noble Corp. plc 1,672,400 25,738 * WPX Energy Inc. 1,756,700 21,572 Nabors Industries Ltd. 1,014,400 14,638 Alon USA Energy Inc. 669,600 12,655 Atwood Oceanics Inc. 415,600 10,989 * FMC Technologies Inc. 235,700 9,779 PBF Energy Inc. Class A 312,312 8,876 Delek US Holdings Inc. 127,700 4,702 * SEACOR Holdings Inc. 57,700 4,093 * Pioneer Energy Services Corp. 524,000 3,322 ONEOK Inc. 82,000 3,237 Bristow Group Inc. 55,700 2,969 World Fuel Services Corp. 60,500 2,901 * Cameron International Corp. 54,526 2,856 ^ Paragon Offshore plc 2,410,400 2,627 * Newpark Resources Inc. 157,600 1,281 Financials (20.8%) Voya Financial Inc. 1,295,100 60,183 Everest Re Group Ltd. 307,500 55,968 * MGIC Investment Corp. 4,690,000 53,372 Radian Group Inc. 2,735,400 51,316 AmTrust Financial Services Inc. 751,800 49,250 Huntington Bancshares Inc. 4,182,800 47,307 PartnerRe Ltd. 313,100 40,233 KeyCorp 2,564,830 38,524 Navient Corp. 2,056,400 37,447 CIT Group Inc. 804,500 37,401 *,^ World Acceptance Corp. 425,619 26,180 Aspen Insurance Holdings Ltd. 533,500 25,555 RenaissanceRe Holdings Ltd. 231,500 23,500 * Credit Acceptance Corp. 92,361 22,737 Extra Space Storage Inc. 313,540 20,449 Host Hotels & Resorts Inc. 1,005,200 19,933 Hospitality Properties Trust 667,500 19,237 Apartment Investment & Management Co. 519,000 19,167 * Strategic Hotels & Resorts Inc. 1,551,800 18,808 * Santander Consumer USA Holdings Inc. 701,500 17,937 Axis Capital Holdings Ltd. 328,400 17,527 Ryman Hospitality Properties Inc. 326,900 17,362 Associated Banc-Corp 854,300 17,317 Weingarten Realty Investors 528,900 17,290 GEO Group Inc. 502,900 17,179 Kimco Realty Corp. 759,500 17,119 EPR Properties 306,400 16,785 CoreSite Realty Corp. 364,100 16,545 Allied World Assurance Co. Holdings AG 380,800 16,458 Corrections Corp. of America 478,732 15,836 Omega Healthcare Investors Inc. 460,000 15,792 DuPont Fabros Technology Inc. 534,100 15,729 Lamar Advertising Co. Class A 262,800 15,106 * PRA Group Inc. 237,000 14,767 CBL & Associates Properties Inc. 905,800 14,674 RLJ Lodging Trust 472,700 14,077 Reinsurance Group of America Inc. Class A 143,920 13,654 * Walker & Dunlop Inc. 478,400 12,792 Sovran Self Storage Inc. 145,900 12,680 Pennsylvania REIT 560,800 11,967 Regency Centers Corp. 202,700 11,955 Ashford Hospitality Trust Inc. 1,402,700 11,867 Investment Technology Group Inc. 457,100 11,336 Summit Hotel Properties Inc. 865,600 11,261 PrivateBancorp Inc. 275,800 10,982 Hersha Hospitality Trust Class A 408,775 10,481 ^ Lexington Realty Trust 1,222,900 10,370 * Cowen Group Inc. Class A 1,580,400 10,115 Brandywine Realty Trust 757,032 10,053 Equity LifeStyle Properties Inc. 189,300 9,953 Validus Holdings Ltd. 210,600 9,264 UDR Inc. 283,620 9,084 Assured Guaranty Ltd. 358,460 8,599 BioMed Realty Trust Inc. 434,800 8,409 * Realogy Holdings Corp. 170,116 7,948 CyrusOne Inc. 269,100 7,925 Washington Federal Inc. 334,700 7,815 Digital Realty Trust Inc. 115,050 7,672 Cathay General Bancorp 185,510 6,020 Inland Real Estate Corp. 638,500 6,015 National Retail Properties Inc. 171,500 6,004 Camden Property Trust 78,000 5,794 Nelnet Inc. Class A 132,512 5,739 Chambers Street Properties 718,300 5,710 RAIT Financial Trust 899,300 5,495 HCI Group Inc. 122,000 5,394 Alexandria Real Estate Equities Inc. 53,900 4,714 * Piper Jaffray Cos. 102,200 4,460 Home Properties Inc. 55,500 4,054 LaSalle Hotel Properties 108,700 3,855 * Western Alliance Bancorp 106,900 3,609 Universal Insurance Holdings Inc. 148,800 3,601 Government Properties Income Trust 193,400 3,588 Highwoods Properties Inc. 87,100 3,480 Columbia Property Trust Inc. 137,800 3,383 Post Properties Inc. 58,400 3,175 Communications Sales & Leasing Inc. 121,200 2,996 National Health Investors Inc. 47,300 2,947 Chesapeake Lodging Trust 89,400 2,725 * Heritage Insurance Holdings Inc. 105,600 2,428 Ramco-Gershenson Properties Trust 148,300 2,420 Apollo Residential Mortgage Inc. 153,400 2,253 HCC Insurance Holdings Inc. 29,000 2,228 * Marcus & Millichap Inc. 44,100 2,035 Brixmor Property Group Inc. 83,600 1,934 * INTL. FCStone Inc. 54,800 1,822 International Bancshares Corp. 63,900 1,717 Northfield Bancorp Inc. 103,000 1,550 * Hilltop Holdings Inc. 60,200 1,450 Medical Properties Trust Inc. 103,200 1,353 Universal Health Realty Income Trust 26,700 1,240 WSFS Financial Corp. 45,300 1,239 * LendingTree Inc. 13,800 1,085 Great Southern Bancorp Inc. 24,200 1,020 CareTrust REIT Inc. 77,627 984 * Capital Bank Financial Corp. 28,100 817 Capitol Federal Financial Inc. 59,900 721 * First NBC Bank Holding Co. 19,100 688 Whitestone REIT 50,899 663 Flushing Financial Corp. 25,600 538 Stock Yards Bancorp Inc. 12,800 484 Lakeland Financial Corp. 10,300 447 First Busey Corp. 64,700 425 1st Source Corp. 8,400 287 MainSource Financial Group Inc. 12,100 266 Retail Properties of America Inc. 18,600 259 CoBiz Financial Inc. 18,500 242 First Bancorp 13,700 229 One Liberty Properties Inc. 9,100 194 Federal Agricultural Mortgage Corp. 6,100 177 German American Bancorp Inc. 4,700 138 Saul Centers Inc. 2,100 103 Health Care (11.7%) * Edwards Lifesciences Corp. 435,300 62,000 * Centene Corp. 726,150 58,382 * Quintiles Transnational Holdings Inc. 764,500 55,510 AmerisourceBergen Corp. Class A 443,100 47,119 * PAREXEL International Corp. 726,700 46,734 * Charles River Laboratories International Inc. 663,900 46,699 * Depomed Inc. 1,857,985 39,872 * Isis Pharmaceuticals Inc. 545,500 31,394 *,^ Merrimack Pharmaceuticals Inc. 1,899,400 23,486 * Affymetrix Inc. 1,802,700 19,686 * Hologic Inc. 506,700 19,285 * ABIOMED Inc. 271,400 17,839 ResMed Inc. 311,583 17,564 Chemed Corp. 116,300 15,247 * Health Net Inc. 236,500 15,164 * VCA Inc. 278,700 15,163 * Infinity Pharmaceuticals Inc. 1,302,600 14,263 * Hospira Inc. 148,100 13,138 * United Therapeutics Corp. 71,800 12,490 * Natus Medical Inc. 286,100 12,176 * Lannett Co. Inc. 196,800 11,698 PDL BioPharma Inc. 1,739,100 11,182 *,^ Sequenom Inc. 3,459,000 10,515 * Mettler-Toledo International Inc. 29,764 10,163 Universal Health Services Inc. Class B 69,416 9,864 CR Bard Inc. 57,500 9,815 Omnicare Inc. 90,200 8,501 * NewLink Genetics Corp. 191,500 8,478 * Medivation Inc. 72,000 8,222 Ensign Group Inc. 153,000 7,812 * Bruker Corp. 323,400 6,601 * Henry Schein Inc. 34,000 4,832 Phibro Animal Health Corp. Class A 100,600 3,917 * Veeva Systems Inc. Class A 119,000 3,336 West Pharmaceutical Services Inc. 56,500 3,282 * Orexigen Therapeutics Inc. 653,500 3,235 * INC Research Holdings Inc. Class A 75,900 3,045 * Incyte Corp. 24,000 2,501 * Waters Corp. 18,500 2,375 * SciClone Pharmaceuticals Inc. 237,000 2,327 * ICU Medical Inc. 23,100 2,210 * Eagle Pharmaceuticals Inc. 24,500 1,981 * Array BioPharma Inc. 155,700 1,123 * PRA Health Sciences Inc. 22,700 825 * Sucampo Pharmaceuticals Inc. Class A 50,000 822 * SurModics Inc. 33,700 789 * MacroGenics Inc. 19,900 756 Quality Systems Inc. 42,700 708 * Merit Medical Systems Inc. 31,200 672 * Surgical Care Affiliates Inc. 14,300 549 * Triple-S Management Corp. Class B 15,200 390 * Amphastar Pharmaceuticals Inc. 20,700 364 Industrials (13.6%) * Spirit AeroSystems Holdings Inc. Class A 1,032,800 56,918 Cintas Corp. 670,600 56,726 * United Rentals Inc. 618,500 54,193 * JetBlue Airways Corp. 2,511,800 52,145 Huntington Ingalls Industries Inc. 428,100 48,200 AO Smith Corp. 568,200 40,899 Alaska Air Group Inc. 623,280 40,158 Pitney Bowes Inc. 1,893,000 39,393 Trinity Industries Inc. 1,481,500 39,156 ^ Greenbrier Cos. Inc. 832,100 38,984 * Hawaiian Holdings Inc. 1,341,400 31,858 Southwest Airlines Co. 955,500 31,617 * Meritor Inc. 1,903,700 24,977 * TASER International Inc. 537,200 17,894 L-3 Communications Holdings Inc. 154,100 17,472 Deluxe Corp. 281,613 17,460 Masco Corp. 626,900 16,719 Rockwell Collins Inc. 152,700 14,102 Stanley Black & Decker Inc. 125,233 13,180 Pall Corp. 101,700 12,657 GATX Corp. 228,500 12,145 Aircastle Ltd. 395,200 8,959 CEB Inc. 91,200 7,940 * Wabash National Corp. 622,500 7,806 Carlisle Cos. Inc. 74,300 7,439 * American Woodmark Corp. 132,600 7,273 Korn/Ferry International 206,700 7,187 * Teledyne Technologies Inc. 59,500 6,278 Standex International Corp. 78,050 6,239 Hyster-Yale Materials Handling Inc. 89,500 6,201 General Cable Corp. 295,900 5,838 *,^ Enphase Energy Inc. 754,276 5,740 Acuity Brands Inc. 30,500 5,489 RR Donnelley & Sons Co. 314,200 5,476 Cubic Corp. 111,500 5,305 KAR Auction Services Inc. 136,650 5,111 Douglas Dynamics Inc. 232,600 4,996 * Dycom Industries Inc. 82,400 4,849 Robert Half International Inc. 84,000 4,662 ManpowerGroup Inc. 48,400 4,326 * Blount International Inc. 372,700 4,070 Steelcase Inc. Class A 202,600 3,831 ITT Corp. 85,800 3,590 Allegion plc 56,400 3,392 G&K Services Inc. Class A 43,100 2,980 Allison Transmission Holdings Inc. 100,000 2,926 KBR Inc. 130,000 2,532 Textron Inc. 55,000 2,455 ESCO Technologies Inc. 57,800 2,162 Lincoln Electric Holdings Inc. 35,000 2,131 Quanex Building Products Corp. 91,900 1,969 Griffon Corp. 120,400 1,917 * Virgin America Inc. 68,500 1,882 * United Continental Holdings Inc. 31,180 1,653 Harsco Corp. 89,100 1,470 Heidrick & Struggles International Inc. 56,200 1,466 HNI Corp. 27,700 1,417 Comfort Systems USA Inc. 60,100 1,379 Federal Signal Corp. 89,200 1,330 Briggs & Stratton Corp. 66,500 1,281 * Aerovironment Inc. 48,600 1,267 * TriNet Group Inc. 46,400 1,176 * Moog Inc. Class A 15,500 1,096 Interface Inc. Class A 42,500 1,065 Argan Inc. 21,902 883 Knoll Inc. 28,200 706 * RPX Corp. 40,300 681 John Bean Technologies Corp. 17,200 647 Hillenbrand Inc. 16,100 494 Global Brass & Copper Holdings Inc. 18,300 311 Information Technology (16.7%) * Electronic Arts Inc. 1,052,600 69,998 Computer Sciences Corp. 827,800 54,337 * Manhattan Associates Inc. 908,200 54,174 * Aspen Technology Inc. 1,186,400 54,041 * Gartner Inc. 610,091 52,334 *,^ Ambarella Inc. 486,024 49,910 CDW Corp. 1,414,200 48,479 Lexmark International Inc. Class A 1,048,400 46,339 * ARRIS Group Inc. 1,494,000 45,716 Booz Allen Hamilton Holding Corp. Class A 1,644,800 41,515 DST Systems Inc. 276,270 34,804 MAXIMUS Inc. 515,180 33,863 *,^ Advanced Micro Devices Inc. 13,658,835 32,781 Heartland Payment Systems Inc. 578,800 31,284 Skyworks Solutions Inc. 245,000 25,504 Broadridge Financial Solutions Inc. 433,100 21,659 Jack Henry & Associates Inc. 312,400 20,212 Harris Corp. 236,900 18,220 *,^ VASCO Data Security International Inc. 577,900 17,447 EarthLink Holdings Corp. 2,307,600 17,284 * Cirrus Logic Inc. 495,100 16,848 * MicroStrategy Inc. Class A 91,600 15,579 * Blackhawk Network Holdings Inc. 368,936 15,200 * Fiserv Inc. 174,000 14,412 Science Applications International Corp. 271,500 14,349 Marvell Technology Group Ltd. 1,076,300 14,191 Lam Research Corp. 158,200 12,870 * Super Micro Computer Inc. 432,400 12,790 Brocade Communications Systems Inc. 1,031,700 12,257 NVIDIA Corp. 578,500 11,634 * Synaptics Inc. 134,000 11,622 * Tech Data Corp. 198,900 11,449 Avnet Inc. 269,100 11,063 SYNNEX Corp. 146,074 10,691 * Cimpress NV 124,200 10,453 Jabil Circuit Inc. 362,500 7,718 * Anixter International Inc. 112,108 7,304 * CommScope Holding Co. Inc. 238,221 7,268 * Qorvo Inc. 84,762 6,804 * Ciena Corp. 209,600 4,963 * Flextronics International Ltd. 422,952 4,784 * Angie's List Inc. 705,400 4,345 * Freescale Semiconductor Ltd. 105,200 4,205 * Gigamon Inc. 99,000 3,266 Blackbaud Inc. 57,200 3,258 * ePlus Inc. 39,800 3,051 CSG Systems International Inc. 92,200 2,919 Western Union Co. 130,363 2,650 * Sanmina Corp. 122,200 2,464 * Mellanox Technologies Ltd. 42,700 2,075 * CACI International Inc. Class A 22,900 1,852 * Sykes Enterprises Inc. 76,000 1,843 Diebold Inc. 48,300 1,691 * Itron Inc. 29,300 1,009 * Quantum Corp. 487,000 818 * Fairchild Semiconductor International Inc. Class A 44,100 766 * Rambus Inc. 39,000 565 TeleTech Holdings Inc. 20,500 555 PC Connection Inc. 7,700 190 Materials (5.3%) Alcoa Inc. 3,884,983 43,317 * Century Aluminum Co. 4,146,994 43,253 Avery Dennison Corp. 705,300 42,981 Ball Corp. 545,100 38,239 * Berry Plastics Group Inc. 1,135,889 36,803 Ashland Inc. 209,800 25,575 Sealed Air Corp. 360,909 18,543 Bemis Co. Inc. 373,600 16,816 * Stillwater Mining Co. 950,600 11,017 Graphic Packaging Holding Co. 636,819 8,871 Neenah Paper Inc. 117,200 6,910 * Chemtura Corp. 238,400 6,749 * Ferro Corp. 361,600 6,068 * Mercer International Inc. 351,200 4,804 Valspar Corp. 52,100 4,263 International Flavors & Fragrances Inc. 36,600 4,000 NewMarket Corp. 8,922 3,960 * Trinseo SA 130,917 3,514 Calgon Carbon Corp. 129,200 2,504 Sonoco Products Co. 46,700 2,002 * US Concrete Inc. 17,100 648 United States Lime & Minerals Inc. 1,600 93 Telecommunication Services (0.3%) * Level 3 Communications Inc. 139,700 7,358 Inteliquent Inc. 218,000 4,011 Frontier Communications Corp. 676,500 3,349 Telephone & Data Systems Inc. 82,200 2,417 * Cincinnati Bell Inc. 499,200 1,907 * General Communication Inc. Class A 66,500 1,131 Utilities (4.3%) Entergy Corp. 638,300 45,000 Vectren Corp. 823,900 31,704 WGL Holdings Inc. 548,700 29,789 AES Corp. 2,198,800 29,156 DTE Energy Co. 374,300 27,938 UGI Corp. 784,650 27,031 New Jersey Resources Corp. 702,200 19,346 Portland General Electric Co. 469,200 15,559 PNM Resources Inc. 431,435 10,613 Ameren Corp. 256,900 9,680 American States Water Co. 225,700 8,439 Atmos Energy Corp. 121,200 6,215 * Talen Energy Corp. 324,800 5,573 Unitil Corp. 31,300 1,033 California Water Service Group 35,100 802 IDACORP Inc. 10,400 584 Connecticut Water Service Inc. 5,200 178 Total Common Stocks (Cost $5,219,593) Coupon Temporary Cash Investments (2.5%) 1 Money Market Fund (2.5%) 2,3 Vanguard Market Liquidity Fund 0.137% 154,526,770 154,527 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.090% 9/11/15 2,000 1,999 Total Temporary Cash Investments (Cost $156,526) Total Investments (102.3%) (Cost $5,376,119) Other Assets and Liabilities-Net (-2.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $109,692,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $115,021,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,300,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Strategic Equity Fund as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,214,984 — — Temporary Cash Investments 154,527 1,999 — Futures Contracts—Assets 1 78 — — Futures Contracts—Liabilities 1 (28) — — Total 6,369,561 1,999 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Strategic Equity Fund Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P MidCap 400 Index September 2015 50 7,491 (179) E-mini Russell 2000 Index September 2015 54 6,752 (148) (327) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2015, the cost of investment securities for tax purposes was $5,376,219,000. Net unrealized appreciation of investment securities for tax purposes was $995,291,000, consisting of unrealized gains of $1,235,956,000 on securities that had risen in value since their purchase and $240,665,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Opportunity Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (95.2%) Consumer Discretionary (10.9%) * CarMax Inc. 4,191,397 277,512 *,^ Tesla Motors Inc. 677,566 181,764 Carnival Corp. 3,522,600 173,981 TJX Cos. Inc. 2,580,000 170,719 * DIRECTV 1,832,276 170,017 Royal Caribbean Cruises Ltd. 1,327,000 104,422 *,^ DreamWorks Animation SKG Inc. Class A 2,510,000 66,214 Gildan Activewear Inc. Class A 1,506,300 50,069 * Bed Bath & Beyond Inc. 703,700 48,541 * Sony Corp. ADR 1,495,800 42,466 * Norwegian Cruise Line Holdings Ltd. 724,000 40,573 L Brands Inc. 422,100 36,187 Ross Stores Inc. 592,000 28,777 * Ascena Retail Group Inc. 1,675,200 27,900 * Shutterfly Inc. 573,500 27,419 * Amazon.com Inc. 63,110 27,395 Tribune Media Co. Class A 495,000 26,428 Las Vegas Sands Corp. 340,000 17,874 Carter's Inc. 74,220 7,889 Newell Rubbermaid Inc. 86,200 3,544 * Urban Outfitters Inc. 79,600 2,786 Tribune Publishing Co. 120,000 1,865 * Hilton Worldwide Holdings Inc. 6,000 165 Energy (0.7%) Cabot Oil & Gas Corp. 1,285,800 40,554 * Southwestern Energy Co. 866,334 19,692 ^ Transocean Ltd. 908,100 14,639 National Oilwell Varco Inc. 285,000 13,760 Frank's International NV 333,300 6,279 * Cameron International Corp. 79,700 4,174 Ensco plc Class A 143,340 3,192 Financials (2.8%) Charles Schwab Corp. 7,586,500 247,699 * E*TRADE Financial Corp. 1,164,700 34,883 Chubb Corp. 321,000 30,540 Discover Financial Services 493,100 28,412 JPMorgan Chase & Co. 373,000 25,275 CME Group Inc. 181,150 16,858 Progressive Corp. 380,600 10,592 Health Care (35.4%) * Biogen Inc. 2,690,438 1,086,776 Amgen Inc. 4,646,400 713,315 * BioMarin Pharmaceutical Inc. 4,769,100 652,317 Eli Lilly & Co. 7,445,500 621,625 Roche Holding AG 1,561,578 437,853 Novartis AG ADR 3,115,400 306,368 * Illumina Inc. 1,220,100 266,421 * QIAGEN NV 8,390,000 207,988 Medtronic plc 2,159,500 160,019 * Boston Scientific Corp. 6,912,800 122,357 * Seattle Genetics Inc. 1,620,000 78,408 Thermo Fisher Scientific Inc. 533,600 69,240 Abbott Laboratories 1,299,600 63,784 PerkinElmer Inc. 913,200 48,071 * Charles River Laboratories International Inc. 661,000 46,495 * Edwards Lifesciences Corp. 280,000 39,880 * Affymetrix Inc. 2,700,600 29,491 * Waters Corp. 154,000 19,771 * ImmunoGen Inc. 1,280,000 18,406 Agilent Technologies Inc. 233,000 8,989 Zimmer Biomet Holdings Inc. 54,000 5,898 * Cerner Corp. 10,000 691 Industrials (14.8%) FedEx Corp. 2,293,974 390,893 Southwest Airlines Co. 10,935,100 361,842 * United Continental Holdings Inc. 4,321,200 229,067 Airbus Group SE 2,893,040 188,445 Delta Air Lines Inc. 3,915,000 160,828 * JetBlue Airways Corp. 6,940,150 144,078 Rockwell Automation Inc. 923,000 115,043 American Airlines Group Inc. 2,666,000 106,467 * Jacobs Engineering Group Inc. 2,133,419 86,660 ^ Ritchie Bros Auctioneers Inc. 2,962,000 82,699 Union Pacific Corp. 672,000 64,089 IDEX Corp. 615,000 48,327 * AECOM 1,450,000 47,966 Curtiss-Wright Corp. 460,000 33,322 CH Robinson Worldwide Inc. 200,000 12,478 * Spirit Airlines Inc. 158,235 9,826 Alaska Air Group Inc. 110,000 7,087 ^ Chicago Bridge & Iron Co. NV 100,000 5,004 * Esterline Technologies Corp. 30,631 2,920 Information Technology (28.8%) * Adobe Systems Inc. 4,124,500 334,126 Texas Instruments Inc. 4,896,400 252,214 Altera Corp. 4,625,000 236,800 NetApp Inc. 7,129,400 225,004 Microsoft Corp. 4,750,000 209,712 ASML Holding NV 1,730,040 180,149 * Google Inc. Class A 298,530 161,218 Corning Inc. 8,080,000 159,418 SanDisk Corp. 2,699,377 157,158 * Google Inc. Class C 300,831 156,586 * Flextronics International Ltd. 13,149,200 148,717 * Trimble Navigation Ltd. 5,926,200 139,029 NVIDIA Corp. 6,479,800 130,309 * Micron Technology Inc. 6,350,000 119,634 QUALCOMM Inc. 1,668,075 104,472 *,^ Cree Inc. 3,944,900 102,686 EMC Corp. 3,513,800 92,729 Visa Inc. Class A 1,233,920 82,858 * BlackBerry Ltd. 9,358,700 76,554 *,1 Descartes Systems Group Inc. 4,645,000 74,552 Hewlett-Packard Co. 2,380,000 71,424 Plantronics Inc. 1,150,000 64,757 * Rambus Inc. 4,400,000 63,756 Symantec Corp. 2,398,300 55,760 *,1 FormFactor Inc. 5,809,700 53,449 KLA-Tencor Corp. 933,900 52,495 *,^ NeuStar Inc. Class A 1,713,566 50,053 * eBay Inc. 730,100 43,981 * Nuance Communications Inc. 2,495,000 43,687 * Electronic Arts Inc. 650,000 43,225 FEI Co. 478,000 39,641 Intuit Inc. 370,000 37,285 * VMware Inc. Class A 425,000 36,440 Apple Inc. 259,000 32,485 * F5 Networks Inc. 263,325 31,691 * Entegris Inc. 2,019,231 29,420 MasterCard Inc. Class A 244,500 22,856 Jabil Circuit Inc. 1,025,000 21,822 Broadcom Corp. Class A 380,000 19,566 * Keysight Technologies Inc. 570,000 17,778 * Mobileye NV 284,231 15,113 Analog Devices Inc. 225,000 14,442 * Ciena Corp. 607,142 14,377 * Yahoo! Inc. 277,400 10,899 Brocade Communications Systems Inc. 900,000 10,692 Applied Materials Inc. 385,000 7,400 *,^ SMART Technologies Inc. 4,171,304 3,988 * Alibaba Group Holding Ltd. ADR 36,200 2,978 Telefonaktiebolaget LM Ericsson ADR 230,000 2,401 * Arista Networks Inc. 28,900 2,362 * Salesforce.com inc 23,500 1,636 Motorola Solutions Inc. 25,150 1,442 * Workday Inc. Class A 10,000 764 * Twitter Inc. 12,680 459 Materials (1.8%) Monsanto Co. 2,378,786 253,555 Telecommunication Services (0.0%) * Sprint Corp. 230,000 1,049 Total Common Stocks (Cost $6,347,721) Coupon Temporary Cash Investment (5.9%) Money Market Fund (5.9%) 2,3 Vanguard Market Liquidity Fund (Cost $838,142) 0.137% 838,142,000 838,142 Total Investments (101.1%) (Cost $7,185,863) Other Assets and Liabilities-Net (-1.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $116,347,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $118,698,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 12,825,015 626,298 — Temporary Cash Investments 838,142 — — Total 13,663,157 626,298 — Capital Opportunity Fund D. At June 30, 2015, the cost of investment securities for tax purposes was $7,185,863,000. Net unrealized appreciation of investment securities for tax purposes was $7,103,592,000, consisting of unrealized gains of $7,469,993,000 on securities that had risen in value since their purchase and $366,401,000 in unrealized losses on securities that had fallen in value since their purchase. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Sept. 30, 2014 from June 30, 2015 Market Purchases Securities Capital Gain Market Value at Cost Sold Income Distributions Value ($000) ($000) ($000) ($000) Received ($000) ($000) Descartes Systems Group 64,147 — 74,552 Inc. FormFactor Inc. 41,656 — 53,449 Vanguard Market Liquidity 728,974 NA 1 NA 1 719 — 838,142 Fund Total 834,777 719 — 966,143 1 Not applicable—purchases and sales are for temporary cash investment purposes. Vanguard Global Equity Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (96.4%) 1 Argentina (0.0%) ^ Arcos Dorados Holdings Inc. Class A 392,418 2,064 Australia (2.6%) Commonwealth Bank of Australia 390,539 25,610 Australia & New Zealand Banking Group Ltd. 1,008,231 25,021 National Australia Bank Ltd. 647,260 16,624 Brambles Ltd. 1,526,550 12,453 Caltex Australia Ltd. 414,767 10,182 Amcor Ltd. 621,568 6,568 * Qantas Airways Ltd. 1,485,254 3,609 Alumina Ltd. 1,826,883 2,150 Coca-Cola Amatil Ltd. 256,094 1,807 Macquarie Group Ltd. 26,012 1,630 Orica Ltd. 78,484 1,288 Transpacific Industries Group Ltd. 1,943,815 1,155 Fairfax Media Ltd. 1,782,752 1,119 Iluka Resources Ltd. 181,185 1,072 BlueScope Steel Ltd. 460,108 1,062 BHP Billiton Ltd. 46,389 946 ALS Ltd. 133,232 600 DuluxGroup Ltd. 132,624 585 SAI Global Ltd. 169,438 544 Metcash Ltd. 538,661 458 GUD Holdings Ltd. 67,031 458 Santos Ltd. 69,775 421 Sigma Pharmaceuticals Ltd. 607,887 361 * Newcrest Mining Ltd. 25,574 258 Ansell Ltd. 13,576 252 Orora Ltd. 107,206 173 * South32 Ltd. 79,942 108 Premier Investments Ltd. 10,829 107 * South32 Ltd. 46,989 65 Austria (0.1%) Wienerberger AG 66,580 1,048 Oesterreichische Post AG 20,757 956 ANDRITZ AG 13,280 735 Belgium (0.1%) Anheuser-Busch InBev NV 33,068 3,979 Brazil (0.7%) BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 1,834,600 6,916 Banco do Brasil SA 875,700 6,839 Itau Unibanco Holding SA Preference Shares 214,100 2,357 EDP - Energias do Brasil SA 602,700 2,231 TOTVS SA 153,100 1,921 MRV Engenharia e Participacoes SA 753,400 1,893 Alpargatas SA Preference Shares 691,555 1,837 Grupo BTG Pactual 136,300 1,253 Cia Energetica de Minas Gerais ADR 307,244 1,171 * B2W Cia Digital 152,681 1,001 Ultrapar Participacoes SA 39,000 824 Vale SA Preference Shares 152,700 765 LPS Brasil Consultoria de Imoveis SA 298,600 499 Banco Bradesco SA Preference Shares 31,560 289 Canada (3.2%) Magna International Inc. 504,700 28,326 Royal Bank of Canada 357,900 21,887 Toronto-Dominion Bank 423,800 17,997 Bank of Montreal 299,500 17,747 Fairfax Financial Holdings Ltd. 29,785 14,714 ^ Canadian Imperial Bank of Commerce 195,200 14,395 Ritchie Bros Auctioneers Inc. 343,596 9,593 Canadian Natural Resources Ltd. 306,083 8,313 Rogers Communications Inc. Class B 167,312 5,934 Brookfield Asset Management Inc. Class A 123,189 4,304 Sun Life Financial Inc. 28,900 965 Power Corp. of Canada 25,500 652 * CGI Group Inc. Class A 15,800 618 SNC-Lavalin Group Inc. 15,700 528 Constellation Software Inc. 1,300 516 CI Financial Corp. 10,900 293 Chile (0.2%) Enersis SA ADR 350,783 5,553 Cia Cervecerias Unidas SA 219,646 2,331 Quinenco SA 712,265 1,489 Sociedad Quimica y Minera de Chile SA ADR 29,008 465 * Cia Sud Americana de Vapores SA 12,066,230 386 China (2.5%) * Baidu Inc. ADR 117,749 23,441 * Alibaba Group Holding Ltd. ADR 281,118 23,128 China Mobile Ltd. 1,780,500 22,780 China Resources Enterprise Ltd. 3,876,994 12,487 Mindray Medical International Ltd. ADR 426,490 12,155 Tsingtao Brewery Co. Ltd. 1,194,000 7,239 * Autohome Inc. ADR 60,727 3,069 China Mengniu Dairy Co. Ltd. 453,000 2,257 * Li Ning Co. Ltd. 4,230,333 1,931 China Telecom Corp. Ltd. 1,694,000 992 China Merchants Holdings International Co. Ltd. 224,000 960 Ajisen China Holdings Ltd. 1,767,000 945 Wumart Stores Inc. 1,122,000 796 Want Want China Holdings Ltd. 676,557 714 TravelSky Technology Ltd. 357,000 525 Daphne International Holdings Ltd. 2,068,000 518 * Goodbaby International Holdings Ltd. 1,070,000 447 Yingde Gases Group Co. Ltd. 619,000 426 Shenzhou International Group Holdings Ltd. 78,456 381 Shenguan Holdings Group Ltd. 555,588 142 Colombia (0.0%) Bancolombia SA ADR 36,200 1,557 Cyprus (0.0%) * Global Ports Investments plc GDR 161,205 796 * Globaltrans Investment plc GDR 50,250 239 Czech Republic (0.0%) Komercni banka as 5,775 1,280 Denmark (0.8%) Carlsberg A/S Class B 165,312 14,978 Vestas Wind Systems A/S 111,660 5,566 Coloplast A/S Class B 75,873 4,976 Novo Nordisk A/S Class B 65,157 3,575 GN Store Nord A/S 106,179 2,191 * William Demant Holding A/S 21,701 1,654 * Topdanmark A/S 24,053 645 Danske Bank A/S 19,420 571 ISS A/S 8,185 270 Finland (0.5%) Sampo Oyj Class A 119,644 5,639 Tikkurila Oyj 258,750 5,145 Neste Oyj 185,198 4,725 UPM-Kymmene Oyj 72,571 1,284 Nokian Renkaat Oyj 40,169 1,259 Metso Oyj 40,762 1,120 Stora Enso Oyj 85,140 877 Wartsila OYJ Abp 17,141 803 Tieto Oyj 18,385 429 Valmet Oyj 31,121 350 France (0.8%) Air Liquide SA 65,333 8,290 Legrand SA 104,951 5,907 L'Oreal SA 31,845 5,698 BNP Paribas SA 49,187 2,985 Groupe Eurotunnel SE 149,695 2,170 Airbus Group SE 27,081 1,764 AXA SA 64,827 1,643 ^ Eurofins Scientific SE 4,981 1,516 Sanofi 11,104 1,099 ^,* Air France-KLM 153,923 1,086 Edenred 40,068 990 ArcelorMittal 88,104 856 Neopost SA 18,204 783 Thales SA 12,112 732 TOTAL SA 14,344 704 Vicat 7,149 490 Vallourec SA 18,598 380 Imerys SA 4,896 376 Technip SA 5,199 322 Germany (1.9%) SAP SE 292,603 20,505 Merck KGaA 168,324 16,780 Deutsche Boerse AG 200,647 16,619 * QIAGEN NV 315,500 7,821 Fresenius Medical Care AG & Co. KGaA 56,889 4,710 BASF SE 38,480 3,386 Volkswagen AG Preference Shares 13,644 3,167 Bayerische Motoren Werke AG 28,206 3,089 * Deutsche Telekom AG 164,684 2,839 Axel Springer SE 27,651 1,452 CTS Eventim AG & Co. KGaA 28,443 1,036 Symrise AG 15,304 950 E.ON SE 57,568 768 RHOEN-KLINIKUM AG 27,111 727 Brenntag AG 12,650 726 TUI AG 41,128 665 GEA Group AG 13,041 582 Hannover Rueck SE 5,925 573 Rheinmetall AG 10,161 515 Fielmann AG 7,198 489 adidas AG 5,820 445 Gerresheimer AG 4,827 301 Greece (0.0%) OPAP SA 44,821 358 * Alpha Bank AE 394,381 119 Hong Kong (1.3%) AIA Group Ltd. 4,109,200 26,869 Jardine Matheson Holdings Ltd. 242,400 13,742 * CK Hutchison Holdings Ltd. 307,800 4,525 HSBC Holdings plc 392,800 3,526 Esprit Holdings Ltd. 2,861,114 2,678 * Cheung Kong Property Holdings Ltd. 307,800 2,553 First Pacific Co. Ltd. 1,927,250 1,624 Television Broadcasts Ltd. 244,300 1,450 Hongkong & Shanghai Hotels Ltd. 774,200 1,074 SmarTone Telecommunications Holdings Ltd. 237,694 415 Stella International Holdings Ltd. 155,114 370 Texwinca Holdings Ltd. 144,823 154 New World Development Co. Ltd. 82,000 107 Hungary (0.0%) MOL Hungarian Oil & Gas plc 5,586 286 India (1.0%) ICICI Bank Ltd. 2,919,326 14,167 HCL Technologies Ltd. 723,760 10,448 Housing Development Finance Corp. Ltd. 357,800 7,278 Tata Motors Ltd. 1,045,793 7,086 * CESC Ltd. 210,894 1,847 Bharti Airtel Ltd. 258,544 1,703 Axis Bank Ltd. 189,986 1,665 Bank of Baroda 363,208 822 Maruti Suzuki India Ltd. 9,561 604 Indonesia (0.0%) Telekomunikasi Indonesia Persero Tbk PT ADR 17,078 741 * XL Axiata Tbk PT 1,387,000 383 Ireland (1.7%) Ryanair Holdings plc ADR 458,230 32,695 CRH plc 863,076 24,215 * Bank of Ireland 47,263,464 19,132 * Paddy Power plc 21,416 1,836 Irish Continental Group plc 172,402 755 * Irish Bank Resolution Corp. Ltd. 122,273 — Israel (0.3%) Teva Pharmaceutical Industries Ltd. ADR 220,151 13,011 Italy (0.7%) * Fiat Chrysler Automobiles NV 934,831 13,714 ^ Piaggio & C SPA 1,304,520 4,377 ^ Luxottica Group SPA ADR 55,585 3,694 UniCredit SPA 380,064 2,554 CNH Industrial NV 240,524 2,195 EXOR SPA 35,006 1,672 ^,* Saipem SPA 110,980 1,173 Luxottica Group SPA 16,888 1,123 Intesa Sanpaolo SPA (Registered) 240,460 873 Davide Campari-Milano SPA 58,316 444 * Saras SPA 104,270 185 Japan (9.5%) MS&AD Insurance Group Holdings Inc. 1,065,500 33,167 Mizuho Financial Group Inc. 12,625,800 27,319 Nippon Telegraph & Telephone Corp. 713,800 25,851 Daito Trust Construction Co. Ltd. 155,700 16,114 SMC Corp. 52,700 15,858 Inpex Corp. 1,286,400 14,602 Tokyo Electron Ltd. 216,600 13,766 Secom Co. Ltd. 180,500 11,726 Olympus Corp. 328,400 11,338 THK Co. Ltd. 524,300 11,315 Rohm Co. Ltd. 160,900 10,780 Daiwa House Industry Co. Ltd. 410,000 9,552 Japan Exchange Group Inc. 286,500 9,288 Toyota Motor Corp. 132,500 8,867 CyberAgent Inc. 186,400 8,843 Sumitomo Mitsui Financial Group Inc. 196,900 8,766 FUJIFILM Holdings Corp. 238,000 8,494 Dai-ichi Life Insurance Co. Ltd. 407,300 7,998 Sumitomo Chemical Co. Ltd. 1,247,000 7,493 Sompo Japan Nipponkoa Holdings Inc. 202,100 7,400 Seven & i Holdings Co. Ltd. 160,200 6,877 Hitachi Ltd. 991,000 6,528 Shiseido Co. Ltd. 260,600 5,911 East Japan Railway Co. 65,600 5,897 Mitsubishi Corp. 262,100 5,762 NTT Data Corp. 122,700 5,358 West Japan Railway Co. 82,700 5,291 Mitsubishi UFJ Financial Group Inc. 735,400 5,291 Resona Holdings Inc. 914,800 4,989 JFE Holdings Inc. 221,900 4,916 USS Co. Ltd. 270,000 4,869 ^ Kirin Holdings Co. Ltd. 350,200 4,824 Tokio Marine Holdings Inc. 111,500 4,637 Obayashi Corp. 613,000 4,470 Kao Corp. 93,600 4,353 Fujitsu Ltd. 752,000 4,202 Mitsubishi Estate Co. Ltd. 178,000 3,834 Alfresa Holdings Corp. 227,300 3,537 Mitsubishi Heavy Industries Ltd. 576,000 3,501 Marui Group Co. Ltd. 238,400 3,221 Nintendo Co. Ltd. 18,800 3,136 Tohoku Electric Power Co. Inc. 226,200 3,063 Isetan Mitsukoshi Holdings Ltd. 171,200 3,059 Toyo Seikan Group Holdings Ltd. 190,600 3,058 Yamato Holdings Co. Ltd. 156,100 3,018 Japan Tobacco Inc. 82,800 2,944 Sumitomo Electric Industries Ltd. 163,900 2,537 Dentsu Inc. 48,800 2,525 Central Japan Railway Co. 13,000 2,346 Toyo Suisan Kaisha Ltd. 64,200 2,339 Japan Airlines Co. Ltd. 66,400 2,314 Otsuka Holdings Co. Ltd. 72,000 2,294 Sekisui House Ltd. 140,000 2,223 Bandai Namco Holdings Inc. 109,950 2,125 Toyota Industries Corp. 37,200 2,118 LIXIL Group Corp. 94,300 1,871 Shimizu Corp. 219,000 1,843 NH Foods Ltd. 77,000 1,756 Mitsubishi Logistics Corp. 129,000 1,693 Chiba Bank Ltd. 213,000 1,622 Astellas Pharma Inc. 108,900 1,551 * Tokyo Electric Power Co. Inc. 281,500 1,534 ITOCHU Corp. 99,700 1,317 Azbil Corp. 49,900 1,290 Onward Holdings Co. Ltd. 179,000 1,234 Bank of Yokohama Ltd. 200,000 1,225 Sumitomo Forestry Co. Ltd. 99,200 1,223 Sojitz Corp. 490,200 1,191 Yamada Denki Co. Ltd. 260,800 1,043 Daiwa Securities Group Inc. 132,000 987 Sega Sammy Holdings Inc. 74,400 973 Sumitomo Dainippon Pharma Co. Ltd. 87,500 964 Nippon Suisan Kaisha Ltd. 297,100 849 Daiichi Sankyo Co. Ltd. 36,800 680 Asahi Glass Co. Ltd. 92,000 552 Kinden Corp. 36,000 476 MediPal Holdings Corp. 24,800 404 ANA Holdings Inc. 136,000 369 Sumitomo Heavy Industries Ltd. 61,000 355 Nomura Holdings Inc. 38,600 261 SKY Perfect JSAT Holdings Inc. 47,300 254 Hitachi Metals Ltd. 4,000 62 Yellow Hat Ltd. 400 8 Luxembourg (0.0%) O'Key Group SA GDR 285,829 680 Malaysia (0.2%) Tenaga Nasional Bhd. 1,789,400 5,994 AirAsia Bhd. 2,649,600 1,081 Top Glove Corp. Bhd. 231,500 408 DiGi.Com Bhd. 167,500 238 Mexico (0.7%) America Movil SAB de CV ADR 1,056,544 22,515 America Movil SAB de CV 5,852,249 6,240 Grupo Televisa SAB ADR 37,900 1,471 Grupo Comercial Chedraui SA de CV 388,620 1,104 Netherlands (0.9%) Unilever NV 638,872 26,711 Heineken NV 47,063 3,578 Boskalis Westminster NV 49,717 2,441 Akzo Nobel NV 27,493 2,007 Koninklijke Ahold NV 101,430 1,904 Koninklijke KPN NV 472,269 1,811 Koninklijke Philips NV 61,844 1,578 ASML Holding NV 7,863 818 Wolters Kluwer NV 20,760 618 Randstad Holding NV 9,487 617 Koninklijke Vopak NV 8,864 448 New Zealand (0.0%) Spark New Zealand Ltd. 841,087 1,592 PGG Wrightson Ltd. 51,996 16 Norway (0.9%) Statoil ASA 1,113,460 19,912 Schibsted ASA Class A 300,278 9,303 * Schibsted ASA Class B 300,278 9,077 DNB ASA 65,792 1,095 Other (0.3%) 2 Vanguard FTSE Emerging Markets ETF 283,691 11,597 * Washington Mutual Inc. Escrow 166,300 — Peru (0.0%) Cia de Minas Buenaventura SAA ADR 89,696 931 Philippines (0.1%) Energy Development Corp. 10,281,600 1,705 Lopez Holdings Corp. 3,396,649 535 Poland (0.1%) PGE Polska Grupa Energetyczna SA 787,654 3,863 Polskie Gornictwo Naftowe i Gazownictwo SA 347,186 609 Bank Pekao SA 7,285 349 Tauron Polska Energia SA 215,055 250 Qatar (0.0%) Barwa Real Estate Co. 129,964 1,882 Russia (0.2%) Sberbank of Russia ADR 1,233,509 6,432 Lukoil OAO ADR 29,773 1,312 * Yandex NV Class A 73,615 1,121 Gazprom OAO ADR 126,878 661 Singapore (0.6%) DBS Group Holdings Ltd. 1,562,100 23,968 Great Eastern Holdings Ltd. 166,500 3,033 United Overseas Bank Ltd. 46,000 787 GuocoLeisure Ltd. 838,400 619 Singapore Airlines Ltd. 51,800 412 Haw Par Corp. Ltd. 47,200 316 United Industrial Corp. Ltd. 116,300 293 South Africa (1.5%) Naspers Ltd. 308,167 47,921 MTN Group Ltd. 462,697 8,691 FirstRand Ltd. 968,319 4,242 Standard Bank Group Ltd. 304,525 4,007 Old Mutual plc 424,499 1,350 Sasol Ltd. 22,402 830 * Telkom SA SOC Ltd. 135,638 715 Anglo American plc Ordinary Shares 45,746 666 Grindrod Ltd. 480,323 531 Liberty Holdings Ltd. 26,883 321 * Anglo American Platinum Ltd. 7,044 159 * African Bank Investments Ltd. 2,597,627 — South Korea (2.5%) Samsung Electronics Co. Ltd. 32,421 36,784 SK Hynix Inc. 599,667 22,728 Samsung Electronics Co. Ltd. GDR 35,004 19,952 SK Holdings Co. Ltd. 46,854 8,305 LG Display Co. Ltd. 199,021 4,595 Shinhan Financial Group Co. Ltd. 108,990 4,057 Hyundai Motor Co. 21,662 2,637 Lotte Shopping Co. Ltd. 11,970 2,514 Hana Financial Group Inc. 87,518 2,276 KB Financial Group Inc. 50,635 1,672 LG Uplus Corp. 186,440 1,647 * KT Corp. 55,323 1,410 S-1 Corp. 14,113 992 Kolon Industries Inc. 13,666 792 Hite Jinro Co. Ltd. 31,150 631 GS Home Shopping Inc. 1,959 369 CJ O Shopping Co. Ltd. 1,841 339 Spain (0.6%) Distribuidora Internacional de Alimentacion SA 1,526,419 11,698 * Banco Popular Espanol SA 1,482,327 7,212 * Banco Santander SA 299,736 2,108 Viscofan SA 29,118 1,762 * Acerinox SA 97,098 1,344 Mediaset Espana Comunicacion SA 89,506 1,175 Amadeus IT Holding SA 17,910 715 Telefonica SA 36,044 514 Grifols SA 9,314 376 * Gamesa Corp. Tecnologica SA 19,831 313 * Acerinox SA Rights Expire 07/01/2015 97,098 43 Sweden (1.4%) * Svenska Handelsbanken AB Class A 1,886,670 27,542 * Atlas Copco AB Class B 643,517 16,031 Volvo AB Class B 773,375 9,603 * Assa Abloy AB Class B 254,280 4,787 Telefonaktiebolaget LM Ericsson Class B 154,599 1,610 Nordea Bank AB 97,040 1,210 Millicom International Cellular SA 14,097 1,040 Modern Times Group MTG AB Class B 30,279 813 Swedish Match AB 21,207 603 BillerudKorsnas AB 22,507 354 SKF AB 13,637 311 Skanska AB Class B 14,676 297 * Swedish Orphan Biovitrum AB 22,239 295 L E Lundbergforetagen AB Class B 6,634 295 Peab AB 37,897 280 * Oriflame Holding AG 6,251 101 Switzerland (2.6%) Nestle SA 753,566 54,370 Schindler Holding AG 112,312 18,369 Novartis AG 144,245 14,188 Cie Financiere Richemont SA 168,133 13,665 Geberit AG 20,429 6,811 Roche Holding AG 16,660 4,671 Adecco SA 31,503 2,557 UBS Group AG 100,128 2,124 Logitech International SA 76,736 1,124 Sonova Holding AG 7,237 979 Helvetia Holding AG 927 530 ABB Ltd. 16,870 354 Taiwan (2.8%) Taiwan Semiconductor Manufacturing Co. Ltd. ADR 2,202,258 50,013 Hon Hai Precision Industry Co. Ltd. 9,808,760 30,823 Fubon Financial Holding Co. Ltd. 13,176,279 26,186 United Microelectronics Corp. 19,630,000 8,291 Taiwan Semiconductor Manufacturing Co. Ltd. 1,663,577 7,567 Yungtay Engineering Co. Ltd. 1,338,000 2,573 Delta Electronics Inc. 323,000 1,652 Teco Electric and Machinery Co. Ltd. 1,032,199 801 Chroma ATE Inc. 255,000 564 Pegatron Corp. 115,000 337 Thailand (0.1%) Bangkok Bank PCL (Foreign) 459,200 2,422 Thanachart Capital PCL 1,459,800 1,435 Krung Thai Bank PCL (Foreign) 655,500 331 Turkey (0.1%) Turkiye Garanti Bankasi AS 859,246 2,680 * Tupras Turkiye Petrol Rafinerileri AS 31,429 796 United Arab Emirates (0.2%) Dragon Oil plc 660,747 7,543 United Kingdom (6.7%) Prudential plc 2,027,915 48,872 Reckitt Benckiser Group plc 284,990 24,576 Royal Dutch Shell plc Class A 861,651 24,505 Wolseley plc 338,620 21,595 Rolls-Royce Holdings plc 1,240,124 16,939 Hays plc 4,347,777 11,150 WPP plc 489,895 10,996 * Coca-Cola HBC AG 508,107 10,905 Rightmove plc 99,963 5,143 BP plc 730,003 4,845 Capita plc 244,293 4,747 Compass Group plc 278,843 4,612 Jupiter Fund Management plc 649,724 4,552 Aggreko plc 190,176 4,296 ITV plc 1,037,089 4,291 Lloyds Banking Group plc 3,135,105 4,208 Intertek Group plc 106,017 4,076 Unilever plc 91,037 3,909 Bunzl plc 141,130 3,850 Provident Financial plc 78,809 3,623 Barclays plc 811,746 3,327 Diageo plc 111,989 3,243 3 Merlin Entertainments plc 461,709 3,097 Reed Elsevier plc 166,415 2,704 DCC plc 33,905 2,663 G4S plc 611,109 2,577 3i Group plc 310,377 2,519 BAE Systems plc 350,146 2,481 Carnival plc 45,319 2,317 BP plc ADR 57,926 2,315 Experian plc 126,890 2,308 Daily Mail & General Trust plc 153,942 2,246 ICAP plc 255,013 2,121 HomeServe plc 313,202 2,120 Standard Chartered plc 130,529 2,090 International Personal Finance plc 273,297 1,965 * Betfair Group plc 50,286 1,902 Stagecoach Group plc 297,945 1,891 TUI AG 115,776 1,873 Royal Dutch Shell plc Class B 63,268 1,801 * Thomas Cook Group plc 802,580 1,725 Admiral Group plc 77,266 1,684 Rio Tinto plc 39,475 1,624 SSP Group plc 358,652 1,615 Rexam plc 183,948 1,595 BHP Billiton plc 78,922 1,552 Spectris plc 45,591 1,511 WH Smith plc 62,959 1,510 IG Group Holdings plc 125,901 1,476 Moneysupermarket.com Group plc 316,741 1,446 Vodafone Group plc 395,606 1,443 Glencore plc 350,455 1,405 Cable & Wireless Communications plc 1,291,873 1,350 Serco Group plc 691,740 1,283 Tesco plc 367,254 1,224 Informa plc 138,439 1,189 Pets at Home Group plc 246,359 1,157 Inchcape plc 83,374 1,061 * Just Eat plc 147,610 943 Barratt Developments plc 92,591 893 Sky plc 54,691 891 Berendsen plc 52,279 837 Devro plc 154,626 736 Michael Page International plc 71,569 612 Smith & Nephew plc 36,108 611 Amec Foster Wheeler plc 42,241 543 Close Brothers Group plc 21,405 514 Millennium & Copthorne Hotels plc 53,835 486 National Express Group plc 91,112 440 GlaxoSmithKline plc 18,737 390 IMI plc 20,621 365 Northgate plc 38,772 350 British American Tobacco plc 6,414 345 Centrica plc 73,549 305 GVC Holdings plc 38,241 272 Petrofac Ltd. 18,152 264 Antofagasta plc 22,918 248 *,3 Non-Standard Finance plc 115,857 187 Total International United States (46.0%) Consumer Discretionary (5.8%) Royal Caribbean Cruises Ltd. 658,826 51,843 * Amazon.com Inc. 83,141 36,091 Harley-Davidson Inc. 418,828 23,601 * CarMax Inc. 336,884 22,305 Cablevision Systems Corp. Class A 759,254 18,177 McDonald's Corp. 171,287 16,284 Dillard's Inc. Class A 142,771 15,018 ^,* Tesla Motors Inc. 54,373 14,586 Omnicom Group Inc. 198,384 13,786 Time Warner Inc. 150,733 13,176 * TripAdvisor Inc. 137,243 11,959 * Murphy USA Inc. 176,884 9,874 Cooper Tire & Rubber Co. 182,615 6,178 Cracker Barrel Old Country Store Inc. 22,221 3,314 * American Axle & Manufacturing Holdings Inc. 158,378 3,312 AMC Entertainment Holdings Inc. 45,779 1,404 * TravelCenters of America LLC 76,819 1,141 * Express Inc. 39,455 714 Texas Roadhouse Inc. Class A 17,812 667 PetMed Express Inc. 29,777 514 Marriott Vacations Worldwide Corp. 5,470 502 Nutrisystem Inc. 16,481 410 Ruth's Hospitality Group Inc. 23,318 376 * Unifi Inc. 10,209 342 Outerwall Inc. 4,276 325 * Citi Trends Inc. 13,254 321 Speedway Motorsports Inc. 14,086 319 Rocky Brands Inc. 14,203 266 * Sun-Times Media Group Inc. Class A 130,959 — Consumer Staples (3.8%) Colgate-Palmolive Co. 593,083 38,794 Procter & Gamble Co. 325,485 25,466 Bunge Ltd. 247,602 21,740 Coca-Cola Co. 445,725 17,486 Hershey Co. 179,668 15,960 Archer-Daniels-Midland Co. 303,778 14,648 ^ Pilgrim's Pride Corp. 577,852 13,273 Estee Lauder Cos. Inc. Class A 74,292 6,438 Costco Wholesale Corp. 43,923 5,932 Cal-Maine Foods Inc. 105,079 5,485 Sanderson Farms Inc. 43,996 3,307 * SUPERVALU Inc. 222,276 1,798 Kroger Co. 22,791 1,653 * Omega Protein Corp. 52,359 720 * Medifast Inc. 9,103 294 Ingles Markets Inc. Class A 2,100 100 Energy (3.0%) Valero Energy Corp. 333,496 20,877 EOG Resources Inc. 213,558 18,697 PBF Energy Inc. Class A 446,026 12,676 Delek US Holdings Inc. 323,169 11,899 Tesoro Corp. 131,919 11,135 ^,* Ultra Petroleum Corp. 722,895 9,051 Superior Energy Services Inc. 383,458 8,068 Marathon Petroleum Corp. 134,699 7,046 Western Refining Inc. 129,598 5,653 World Fuel Services Corp. 110,297 5,289 Atwood Oceanics Inc. 129,482 3,423 National Oilwell Varco Inc. 70,340 3,396 Green Plains Inc. 109,631 3,020 Alon USA Energy Inc. 121,759 2,301 * WPX Energy Inc. 150,718 1,851 QEP Resources Inc. 84,160 1,558 Noble Corp. plc 92,393 1,422 * SEACOR Holdings Inc. 19,329 1,371 * REX American Resources Corp. 20,076 1,278 * Pioneer Energy Services Corp. 162,234 1,029 * Renewable Energy Group Inc. 88,038 1,018 * Cameron International Corp. 17,105 896 * Cloud Peak Energy Inc. 163,071 760 HollyFrontier Corp. 9,743 416 * C&J Energy Services Ltd. 27,353 361 * Unit Corp. 10,388 282 * Newpark Resources Inc. 24,541 199 * Pacific Ethanol Inc. 10,977 113 Financials (9.9%) Wells Fargo & Co. 913,994 51,403 * Berkshire Hathaway Inc. Class B 266,357 36,254 * Markel Corp. 39,519 31,642 TD Ameritrade Holding Corp. 806,950 29,712 M&T Bank Corp. 234,369 29,280 First Republic Bank 432,147 27,238 Voya Financial Inc. 563,534 26,187 Moody's Corp. 214,299 23,136 US Bancorp 505,633 21,944 Travelers Cos. Inc. 222,840 21,540 Chubb Corp. 200,583 19,083 American Express Co. 241,508 18,770 * Alleghany Corp. 27,382 12,836 Loews Corp. 313,082 12,057 Aflac Inc. 191,864 11,934 Financial Engines Inc. 190,870 8,108 * Howard Hughes Corp. 53,000 7,608 Leucadia National Corp. 301,500 7,320 * PHH Corp. 275,931 7,183 Franklin Resources Inc. 138,938 6,812 CYS Investments Inc. 837,289 6,472 American Equity Investment Life Holding Co. 213,951 5,772 JPMorgan Chase & Co. 74,462 5,046 RenaissanceRe Holdings Ltd. 40,272 4,088 Aspen Insurance Holdings Ltd. 73,949 3,542 Endurance Specialty Holdings Ltd. 51,308 3,371 Investment Technology Group Inc. 84,347 2,092 Rayonier Inc. 66,684 1,704 Solar Capital Ltd. 91,845 1,653 * INTL. FCStone Inc. 39,866 1,325 * Cowen Group Inc. Class A 198,287 1,269 Assured Guaranty Ltd. 48,400 1,161 Bank of New York Mellon Corp. 20,472 859 Everest Re Group Ltd. 4,046 736 * KCG Holdings Inc. Class A 58,474 721 * World Acceptance Corp. 9,312 573 RE/MAX Holdings Inc. 9,987 355 GAIN Capital Holdings Inc. 34,802 333 Employers Holdings Inc. 12,406 283 Calamos Asset Management Inc. Class A 17,710 217 * Ambac Financial Group Inc. 12,212 203 Health Care (7.2%) Anthem Inc. 376,549 61,807 Johnson & Johnson 294,492 28,701 * Waters Corp. 213,142 27,363 * Centene Corp. 301,056 24,205 * United Therapeutics Corp. 130,952 22,779 * Health Net Inc. 248,673 15,945 ^,* Myriad Genetics Inc. 447,318 15,204 * Charles River Laboratories International Inc. 194,580 13,687 Baxter International Inc. 170,443 11,919 * PAREXEL International Corp. 180,355 11,599 Pfizer Inc. 329,492 11,048 * Seattle Genetics Inc. 215,000 10,406 Abbott Laboratories 188,784 9,265 PDL BioPharma Inc. 1,062,011 6,829 * Bio-Rad Laboratories Inc. Class A 40,704 6,130 Aetna Inc. 43,109 5,495 * Varian Medical Systems Inc. 61,857 5,216 * Magellan Health Inc. 68,379 4,791 * Intuitive Surgical Inc. 8,519 4,127 * Depomed Inc. 153,036 3,284 * LifePoint Health Inc. 36,300 3,156 * Quintiles Transnational Holdings Inc. 43,023 3,124 HealthSouth Corp. 65,778 3,030 ResMed Inc. 46,500 2,621 * Emergent BioSolutions Inc. 73,935 2,436 * Molina Healthcare Inc. 30,330 2,132 * Cambrex Corp. 32,835 1,443 * Premier Inc. Class A 31,786 1,222 * Repligen Corp. 24,389 1,007 * Affymetrix Inc. 91,726 1,002 * VWR Corp. 34,397 919 * NewLink Genetics Corp. 19,732 874 * Sagent Pharmaceuticals Inc. 34,545 840 Cigna Corp. 4,870 789 * Triple-S Management Corp. Class B 28,538 732 * Luminex Corp. 37,026 639 * Mettler-Toledo International Inc. 1,617 552 * Enanta Pharmaceuticals Inc. 11,637 524 Ensign Group Inc. 8,521 435 * Merit Medical Systems Inc. 18,475 398 * INC Research Holdings Inc. Class A 9,873 396 * Supernus Pharmaceuticals Inc. 22,352 380 * Addus HomeCare Corp. 11,954 333 * Sucampo Pharmaceuticals Inc. Class A 18,850 310 Select Medical Holdings Corp. 18,171 294 * Air Methods Corp. 6,943 287 * SurModics Inc. 11,690 274 * Infinity Pharmaceuticals Inc. 20,461 224 * Five Star Quality Care Inc. 40,229 193 * Alliance HealthCare Services Inc. 6,889 129 * Symmetry Surgical Inc. 8,121 71 Industrials (3.7%) Alaska Air Group Inc. 395,582 25,487 * JetBlue Airways Corp. 1,176,190 24,418 Emerson Electric Co. 255,426 14,158 Northrop Grumman Corp. 82,124 13,027 Lincoln Electric Holdings Inc. 213,507 13,001 CH Robinson Worldwide Inc. 207,904 12,971 3M Co. 75,463 11,644 * Hawaiian Holdings Inc. 384,481 9,131 ^,* NOW Inc. 430,793 8,577 * Clean Harbors Inc. 128,869 6,925 MSC Industrial Direct Co. Inc. Class A 67,680 4,722 * Atlas Air Worldwide Holdings Inc. 75,470 4,148 Expeditors International of Washington Inc. 67,192 3,098 Werner Enterprises Inc. 101,893 2,675 Insperity Inc. 50,699 2,581 Towers Watson & Co. Class A 20,321 2,556 Argan Inc. 34,880 1,407 * RPX Corp. 53,302 901 SkyWest Inc. 42,694 642 Kimball International Inc. Class B 48,535 590 * American Woodmark Corp. 10,504 576 * Vectrus Inc. 20,431 508 Comfort Systems USA Inc. 20,908 480 * MYR Group Inc. 11,954 370 Douglas Dynamics Inc. 17,198 369 Heidrick & Struggles International Inc. 13,045 340 * CRA International Inc. 12,066 336 * CBIZ Inc. 33,815 326 * Ducommun Inc. 12,486 321 * Air Transport Services Group Inc. 28,770 302 Encore Wire Corp. 6,594 292 Global Brass & Copper Holdings Inc. 16,817 286 Quad/Graphics Inc. 13,326 247 Information Technology (10.6%) * eBay Inc. 512,067 30,847 Computer Sciences Corp. 421,523 27,669 * Google Inc. Class C 52,486 27,319 FLIR Systems Inc. 696,926 21,479 MasterCard Inc. Class A 209,303 19,566 Oracle Corp. 480,352 19,358 Xilinx Inc. 432,465 19,098 Visa Inc. Class A 279,016 18,736 Jabil Circuit Inc. 878,531 18,704 Linear Technology Corp. 418,505 18,510 Dolby Laboratories Inc. Class A 369,004 14,642 Intel Corp. 444,432 13,517 Teradyne Inc. 681,072 13,138 Texas Instruments Inc. 236,807 12,198 QUALCOMM Inc. 192,100 12,031 Lexmark International Inc. Class A 254,841 11,264 Xerox Corp. 1,042,695 11,094 MAXIMUS Inc. 154,624 10,163 * Facebook Inc. Class A 105,204 9,023 DST Systems Inc. 70,903 8,932 Accenture plc Class A 92,146 8,918 Microsoft Corp. 201,127 8,880 Amdocs Ltd. 161,393 8,810 Analog Devices Inc. 135,262 8,682 Convergys Corp. 318,184 8,111 Science Applications International Corp. 145,799 7,705 Booz Allen Hamilton Holding Corp. Class A 245,453 6,195 Broadridge Financial Solutions Inc. 123,661 6,184 * OmniVision Technologies Inc. 225,224 5,900 ^,* Zillow Group Inc. Class A 67,906 5,890 * Tech Data Corp. 93,453 5,379 Vishay Intertechnology Inc. 453,941 5,302 * Google Inc. Class A 9,772 5,277 Altera Corp. 86,500 4,429 * Amkor Technology Inc. 719,237 4,301 FactSet Research Systems Inc. 23,731 3,857 * Twitter Inc. 104,690 3,792 Paychex Inc. 73,865 3,463 Jack Henry & Associates Inc. 40,351 2,611 * Benchmark Electronics Inc. 107,978 2,352 ManTech International Corp. Class A 80,486 2,334 Automatic Data Processing Inc. 28,943 2,322 CSG Systems International Inc. 72,359 2,291 * Manhattan Associates Inc. 36,621 2,184 * Flextronics International Ltd. 165,403 1,871 Tessera Technologies Inc. 40,632 1,543 * Sanmina Corp. 75,171 1,515 * Euronet Worldwide Inc. 23,308 1,438 * Aspen Technology Inc. 30,084 1,370 * Synopsys Inc. 26,846 1,360 * Sykes Enterprises Inc. 54,007 1,310 * Insight Enterprises Inc. 43,008 1,286 EarthLink Holdings Corp. 149,361 1,119 * Net 1 UEPS Technologies Inc. 60,242 1,101 Activision Blizzard Inc. 35,432 858 * EnerNOC Inc. 83,187 807 * DHI Group Inc. 90,578 805 * Keysight Technologies Inc. 24,229 756 * NeuStar Inc. Class A 22,448 656 * Genpact Ltd. 28,164 601 * Arrow Electronics Inc. 10,029 560 * Kimball Electronics Inc. 36,401 531 * Photronics Inc. 54,881 522 * ExlService Holdings Inc. 13,715 474 * ePlus Inc. 6,096 467 * United Online Inc. 25,472 399 TeleTech Holdings Inc. 12,295 333 * TTM Technologies Inc. 30,501 305 * EchoStar Corp. Class A 6,171 300 * Polycom Inc. 25,766 295 Pericom Semiconductor Corp. 21,426 282 * Autobytel Inc. 9,100 146 Materials (1.9%) Praxair Inc. 283,611 33,906 Martin Marietta Materials Inc. 143,520 20,309 Monsanto Co. 123,899 13,206 Sigma-Aldrich Corp. 46,298 6,452 Bemis Co. Inc. 108,210 4,871 * Chemtura Corp. 93,034 2,634 * Mercer International Inc. 57,584 788 * Clearwater Paper Corp. 13,406 768 Avery Dennison Corp. 7,802 475 Neenah Paper Inc. 7,848 463 * US Concrete Inc. 9,355 354 * Trinseo SA 12,271 329 Stepan Co. 6,022 326 KMG Chemicals Inc. 10,096 257 Telecommunication Services (0.0%) Telephone & Data Systems Inc. 16,812 494 IDT Corp. Class B 13,786 249 Inteliquent Inc. 11,193 206 Utilities (0.1%) * Talen Energy Corp. 132,619 2,276 Total United States Total Common Stocks (Cost $3,778,431) Coupon Temporary Cash Investments (4.4%) 1 Money Market Fund (4.3%) 4,5 Vanguard Market Liquidity Fund 0.137% 194,423,555 194,424 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Federal Home Loan Bank Discount Notes 0.083% 7/22/15 3,000 3,000 6,7 Federal Home Loan Bank Discount Notes 0.085% 7/24/15 3,000 3,000 6,7 Federal Home Loan Bank Discount Notes 0.088% 9/4/15 1,000 999 Total Temporary Cash Investments (Cost $201,423) Total Investments (100.8%) (Cost $3,979,854) Other Assets and Liabilities-Net (-0.8%) 5 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $34,439,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 2.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2015, the aggregate value of these securities was $3,284,000, representing 0.1% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $36,404,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $5,400,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the Global Equity Fund close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—International 403,278 1,900,508 — Common Stocks—United States 2,098,614 — — Temporary Cash Investments 194,424 6,999 — Futures Contracts—Assets 1 158 — — Futures Contracts—Liabilities 1 (254) — — Forward Currency Contracts—Assets — 34 — Forward Currency Contracts—Liabilities — (147) — Total 2,696,220 1,907,394 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to Global Equity Fund accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. The fund enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index September 2015 80 41,088 (588) E-mini S&P MidCap 400 Index September 2015 127 19,026 (303) Dow Jones EURO STOXX 50 Index September 2015 354 13,553 77 Topix Index September 2015 79 10,527 (32) FTSE 100 Index September 2015 103 10,520 (238) S&P ASX 200 Index September 2015 45 4,667 (75) (1,159) Global Equity Fund Unrealized appreciation (depreciation) on open S&P 500 Index, E-mini S&P MidCap 400 Index, Dow Jones EURO STOXX 50 Index, and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At June 30, 2015, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) BNP Paribas 9/23/15 EUR USD Citibank, N.A. 9/23/15 GBP USD 1 Morgan Stanley Capital Services LLC 9/15/15 JPY USD 33 The Toronto-Dominion Bank 9/22/15 AUD USD AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. E. At June 30, 2015, the cost of investment securities for tax purposes was $3,987,435,000. Net unrealized appreciation of investment securities for tax purposes was $616,388,000, consisting of unrealized gains of $825,276,000 on securities that had risen in value since their purchase and $208,888,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Strategic Small-Cap Equity Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (14.5%) * Skechers U.S.A. Inc. Class A 61,000 6,697 American Eagle Outfitters Inc. 345,500 5,950 * Madison Square Garden Co. Class A 67,300 5,619 Marriott Vacations Worldwide Corp. 59,600 5,468 Outerwall Inc. 71,000 5,404 Cracker Barrel Old Country Store Inc. 35,600 5,310 Carter's Inc. 48,800 5,187 Brinker International Inc. 89,400 5,154 Jack in the Box Inc. 55,900 4,928 * American Axle & Manufacturing Holdings Inc. 226,500 4,736 * Denny's Corp. 405,000 4,702 Big Lots Inc. 103,300 4,647 Cato Corp. Class A 114,800 4,450 Nutrisystem Inc. 178,700 4,446 * Murphy USA Inc. 78,800 4,399 * Starz 93,518 4,182 Cooper Tire & Rubber Co. 122,100 4,131 * Universal Electronics Inc. 74,900 3,733 * Strayer Education Inc. 86,200 3,715 ^ World Wrestling Entertainment Inc. Class A 218,600 3,607 * Burlington Stores Inc. 62,500 3,200 Dillard's Inc. Class A 28,550 3,003 Kirkland's Inc. 102,100 2,846 Wolverine World Wide Inc. 94,500 2,691 * ServiceMaster Global Holdings Inc. 69,100 2,499 Dana Holding Corp. 110,000 2,264 * Vince Holding Corp. 181,600 2,176 AMC Entertainment Holdings Inc. 69,900 2,145 Time Inc. 85,800 1,974 * Boyd Gaming Corp. 128,900 1,927 Sonic Corp. 65,400 1,884 * Pinnacle Entertainment Inc. 46,000 1,715 Caleres Inc. 50,600 1,608 * Iconix Brand Group Inc. 57,100 1,426 Cinemark Holdings Inc. 31,900 1,281 * Tower International Inc. 41,600 1,084 * BJ's Restaurants Inc. 17,600 853 * Deckers Outdoor Corp. 11,300 813 * Unifi Inc. 22,000 737 * MarineMax Inc. 23,000 541 * Grand Canyon Education Inc. 12,600 534 * 1-800-Flowers.com Inc. Class A 43,200 452 Stage Stores Inc. 24,800 435 New York Times Co. Class A 28,600 390 Oxford Industries Inc. 4,000 350 Children's Place Inc. 5,200 340 * Citi Trends Inc. 11,000 266 Domino's Pizza Inc. 2,200 249 * Diamond Resorts International Inc. 7,800 246 Clear Channel Outdoor Holdings Inc. Class A 22,200 225 Consumer Staples (3.3%) Cal-Maine Foods Inc. 95,700 4,996 ^ Sanderson Farms Inc. 63,200 4,750 * SUPERVALU Inc. 545,700 4,415 * USANA Health Sciences Inc. 28,000 3,826 Ingles Markets Inc. Class A 67,000 3,201 Pinnacle Foods Inc. 69,900 3,183 ^ Pilgrim's Pride Corp. 108,250 2,486 Fresh Del Monte Produce Inc. 39,605 1,531 Spectrum Brands Holdings Inc. 10,100 1,030 Casey's General Stores Inc. 6,900 661 Lancaster Colony Corp. 4,900 445 Vector Group Ltd. 11,000 258 Energy (4.3%) PBF Energy Inc. Class A 199,500 5,670 Western Refining Inc. 128,200 5,592 Alon USA Energy Inc. 277,900 5,252 Delek US Holdings Inc. 118,400 4,360 Green Plains Inc. 150,700 4,152 * Oil States International Inc. 111,400 4,147 * WPX Energy Inc. 325,000 3,991 World Fuel Services Corp. 60,300 2,891 Targa Resources Corp. 18,200 1,624 Atwood Oceanics Inc. 52,400 1,385 ^ Paragon Offshore plc 895,100 976 Financials (24.2%) * MGIC Investment Corp. 536,700 6,108 Radian Group Inc. 319,400 5,992 * Walker & Dunlop Inc. 214,900 5,746 Allied World Assurance Co. Holdings AG 130,600 5,644 * Credit Acceptance Corp. 22,822 5,618 Validus Holdings Ltd. 123,600 5,437 AmTrust Financial Services Inc. 82,300 5,391 * Hilltop Holdings Inc. 212,300 5,114 Assured Guaranty Ltd. 206,000 4,942 Associated Banc-Corp 236,700 4,798 * Cowen Group Inc. Class A 743,406 4,758 International Bancshares Corp. 172,300 4,630 National Penn Bancshares Inc. 391,800 4,419 PrivateBancorp Inc. 110,500 4,400 * Western Alliance Bancorp 129,600 4,375 Investment Technology Group Inc. 169,800 4,211 HCI Group Inc. 93,000 4,111 * Heritage Insurance Holdings Inc. 178,800 4,111 Aspen Insurance Holdings Ltd. 82,000 3,928 Cathay General Bancorp 117,800 3,823 * Essent Group Ltd. 135,400 3,703 Hospitality Properties Trust 121,300 3,496 Washington Federal Inc. 148,000 3,456 LaSalle Hotel Properties 88,100 3,124 * Capital Bank Financial Corp. 105,400 3,064 Janus Capital Group Inc. 174,000 2,979 * Strategic Hotels & Resorts Inc. 232,800 2,822 Weingarten Realty Investors 84,900 2,775 Sunstone Hotel Investors Inc. 181,200 2,720 EPR Properties 49,400 2,706 CBL & Associates Properties Inc. 158,700 2,571 Ryman Hospitality Properties Inc. 48,100 2,555 Nelnet Inc. Class A 58,848 2,549 Piedmont Office Realty Trust Inc. Class A 141,500 2,489 Medical Properties Trust Inc. 186,600 2,446 GEO Group Inc. 70,500 2,408 Post Properties Inc. 43,100 2,343 Summit Hotel Properties Inc. 179,300 2,333 DuPont Fabros Technology Inc. 78,400 2,309 CyrusOne Inc. 78,300 2,306 Corrections Corp. of America 68,212 2,256 * Marcus & Millichap Inc. 48,800 2,252 Chambers Street Properties 279,100 2,219 FelCor Lodging Trust Inc. 224,400 2,217 CoreSite Realty Corp. 47,600 2,163 Hersha Hospitality Trust Class A 81,650 2,093 *,^ World Acceptance Corp. 33,900 2,085 RLJ Lodging Trust 69,200 2,061 Pennsylvania REIT 95,300 2,034 Ramco-Gershenson Properties Trust 124,300 2,029 Inland Real Estate Corp. 209,600 1,974 CubeSmart 84,700 1,962 * First NBC Bank Holding Co. 54,100 1,948 American Assets Trust Inc. 48,900 1,917 Omega Healthcare Investors Inc. 54,500 1,871 BioMed Realty Trust Inc. 96,500 1,866 * First BanCorp 382,300 1,843 Healthcare Trust of America Inc. Class A 76,650 1,836 DiamondRock Hospitality Co. 142,800 1,829 Ashford Hospitality Trust Inc. 208,900 1,767 Sovran Self Storage Inc. 18,900 1,643 Monogram Residential Trust Inc. 172,700 1,558 Universal Health Realty Income Trust 33,000 1,533 Chatham Lodging Trust 56,100 1,485 Home Properties Inc. 19,800 1,446 Chesapeake Lodging Trust 46,600 1,420 * Popular Inc. 48,100 1,388 Capitol Federal Financial Inc. 112,300 1,352 * KCG Holdings Inc. Class A 100,000 1,233 Pebblebrook Hotel Trust 28,600 1,226 Retail Properties of America Inc. 84,100 1,171 Lexington Realty Trust 131,500 1,115 * INTL. FCStone Inc. 33,300 1,107 Government Properties Income Trust 59,600 1,106 NorthStar Realty Finance Corp. 65,400 1,040 * Enova International Inc. 53,300 996 * PHH Corp. 38,000 989 First Citizens BancShares Inc. Class A 3,500 921 City Holding Co. 18,300 901 First Industrial Realty Trust Inc. 46,500 871 Central Pacific Financial Corp. 35,900 853 Highwoods Properties Inc. 21,300 851 One Liberty Properties Inc. 39,600 843 Flushing Financial Corp. 36,300 763 Rouse Properties Inc. 45,000 736 Franklin Street Properties Corp. 62,400 706 National General Holdings Corp. 31,500 656 Silver Bay Realty Trust Corp. 38,200 622 Fulton Financial Corp. 46,300 605 HFF Inc. Class A 13,600 567 Brandywine Realty Trust 42,300 562 Synovus Financial Corp. 18,100 558 Associated Estates Realty Corp. 16,621 476 Montpelier Re Holdings Ltd. 10,700 423 EastGroup Properties Inc. 6,400 360 Heartland Financial USA Inc. 8,500 316 Altisource Residential Corp. 14,600 246 1st Source Corp. 7,200 246 BancFirst Corp. 3,100 203 Northfield Bancorp Inc. 13,100 197 Health Care (14.2%) Ensign Group Inc. 113,800 5,811 * VCA Inc. 99,600 5,419 * Natus Medical Inc. 126,238 5,373 * PAREXEL International Corp. 83,300 5,357 * Charles River Laboratories International Inc. 75,700 5,325 * Centene Corp. 65,800 5,290 * Health Net Inc. 80,400 5,155 * ABIOMED Inc. 78,100 5,134 * ICU Medical Inc. 53,600 5,127 *,^ Merrimack Pharmaceuticals Inc. 411,200 5,085 * Align Technology Inc. 76,700 4,810 Quality Systems Inc. 287,900 4,771 *,^ NewLink Genetics Corp. 104,500 4,626 * INC Research Holdings Inc. Class A 109,400 4,389 * Depomed Inc. 203,900 4,376 * Greatbatch Inc. 77,000 4,152 * Infinity Pharmaceuticals Inc. 373,900 4,094 * Lannett Co. Inc. 68,800 4,089 * Nektar Therapeutics 308,500 3,859 Chemed Corp. 28,400 3,723 * Array BioPharma Inc. 498,200 3,592 * Merit Medical Systems Inc. 166,300 3,582 * Affymetrix Inc. 323,500 3,533 Phibro Animal Health Corp. Class A 90,300 3,516 *,^ Sequenom Inc. 1,062,000 3,228 * AMN Healthcare Services Inc. 95,800 3,026 * Veeva Systems Inc. Class A 99,800 2,797 * Cambrex Corp. 63,100 2,773 * SciClone Pharmaceuticals Inc. 221,400 2,174 * Bruker Corp. 104,400 2,131 * Prestige Brands Holdings Inc. 32,900 1,521 Abaxis Inc. 24,700 1,272 PDL BioPharma Inc. 188,400 1,211 * LHC Group Inc. 25,300 968 * SurModics Inc. 40,231 942 * Triple-S Management Corp. Class B 23,800 611 * Orthofix International NV 7,900 262 * Spectrum Pharmaceuticals Inc. 29,700 203 Industrials (14.5%) * Spirit AeroSystems Holdings Inc. Class A 128,300 7,071 AO Smith Corp. 87,000 6,262 * JetBlue Airways Corp. 294,200 6,108 * Dycom Industries Inc. 98,000 5,767 CEB Inc. 62,400 5,432 GATX Corp. 93,300 4,959 * Hawaiian Holdings Inc. 207,700 4,933 Aircastle Ltd. 215,800 4,892 * American Woodmark Corp. 86,400 4,739 Huntington Ingalls Industries Inc. 40,600 4,571 Pitney Bowes Inc. 191,900 3,993 * Aerojet Rocketdyne Holdings Inc. 190,000 3,916 ^ Greenbrier Cos. Inc. 81,300 3,809 Douglas Dynamics Inc. 174,300 3,744 Deluxe Corp. 58,700 3,639 Alaska Air Group Inc. 56,200 3,621 * Meritor Inc. 274,600 3,603 Korn/Ferry International 102,900 3,578 * Blount International Inc. 321,800 3,514 Matson Inc. 82,100 3,451 ESCO Technologies Inc. 82,400 3,083 Insperity Inc. 60,200 3,064 Quanex Building Products Corp. 125,800 2,696 *,^ Enphase Energy Inc. 341,300 2,597 * MYR Group Inc. 80,000 2,477 * Republic Airways Holdings Inc. 268,235 2,462 * ACCO Brands Corp. 304,000 2,362 G&K Services Inc. Class A 31,900 2,206 ArcBest Corp. 68,900 2,191 * Wabash National Corp. 150,500 1,887 General Cable Corp. 94,900 1,872 John Bean Technologies Corp. 49,800 1,872 Federal Signal Corp. 121,600 1,813 Griffon Corp. 109,600 1,745 Heidrick & Struggles International Inc. 65,600 1,711 Cubic Corp. 34,200 1,627 * United Rentals Inc. 16,700 1,463 Woodward Inc. 20,800 1,144 Interface Inc. Class A 35,200 882 Argan Inc. 21,200 855 RR Donnelley & Sons Co. 48,200 840 HNI Corp. 15,900 813 SkyWest Inc. 46,000 692 * Lydall Inc. 23,400 692 Comfort Systems USA Inc. 25,700 590 Ennis Inc. 29,300 545 Multi-Color Corp. 7,900 505 Information Technology (15.9%) * Manhattan Associates Inc. 108,300 6,460 * Aspen Technology Inc. 132,800 6,049 MAXIMUS Inc. 91,932 6,043 * Blackhawk Network Holdings Inc. 145,957 6,013 DST Systems Inc. 47,058 5,928 EarthLink Holdings Corp. 753,200 5,642 *,^ Ambarella Inc. 52,895 5,432 * ARRIS Group Inc. 172,035 5,264 * Infinera Corp. 249,600 5,237 Booz Allen Hamilton Holding Corp. Class A 197,000 4,972 Science Applications International Corp. 85,400 4,513 Broadridge Financial Solutions Inc. 89,800 4,491 * MicroStrategy Inc. Class A 25,300 4,303 * Cimpress NV 51,000 4,292 * Super Micro Computer Inc. 134,600 3,981 Tessera Technologies Inc. 99,700 3,787 Lexmark International Inc. Class A 84,900 3,753 * Sykes Enterprises Inc. 152,800 3,705 Blackbaud Inc. 64,400 3,668 * Mellanox Technologies Ltd. 69,200 3,362 * Angie's List Inc. 544,600 3,355 * Sanmina Corp. 164,900 3,324 * Synaptics Inc. 36,500 3,166 SYNNEX Corp. 42,200 3,089 * ePlus Inc. 40,000 3,066 * Tech Data Corp. 45,500 2,619 TeleTech Holdings Inc. 94,000 2,546 * Advanced Micro Devices Inc. 1,016,500 2,440 Methode Electronics Inc. 78,800 2,163 * Avid Technology Inc. 158,600 2,116 Brocade Communications Systems Inc. 171,500 2,037 * Cirrus Logic Inc. 55,300 1,882 Leidos Holdings Inc. 45,300 1,829 CSG Systems International Inc. 54,300 1,719 * Constant Contact Inc. 59,500 1,711 * Amkor Technology Inc. 254,800 1,524 * Quantum Corp. 871,200 1,464 * Plexus Corp. 33,100 1,452 * Sigma Designs Inc. 106,900 1,275 *,^ VASCO Data Security International Inc. 36,200 1,093 * WebMD Health Corp. 23,600 1,045 * PMC-Sierra Inc. 110,900 949 InterDigital Inc. 14,700 836 * Benchmark Electronics Inc. 38,100 830 Pegasystems Inc. 34,400 787 * ShoreTel Inc. 108,200 734 * FormFactor Inc. 69,200 637 * Ingram Micro Inc. 25,000 626 * Anixter International Inc. 9,200 599 * Magnachip Semiconductor Corp. 74,900 578 * OmniVision Technologies Inc. 16,700 437 Marchex Inc. Class B 54,900 272 * Carbonite Inc. 20,200 239 Materials (5.0%) * Berry Plastics Group Inc. 173,535 5,623 * Chemtura Corp. 184,000 5,209 Bemis Co. Inc. 90,000 4,051 * Mercer International Inc. 294,700 4,031 Graphic Packaging Holding Co. 288,800 4,023 * Ferro Corp. 230,400 3,866 * Century Aluminum Co. 350,900 3,660 * Trinseo SA 117,100 3,143 Neenah Paper Inc. 49,644 2,927 Schweitzer-Mauduit International Inc. 65,000 2,592 * Stillwater Mining Co. 217,100 2,516 Sensient Technologies Corp. 27,700 1,893 Scotts Miracle-Gro Co. Class A 13,400 793 Sonoco Products Co. 17,000 729 Materion Corp. 19,700 694 A Schulman Inc. 12,000 525 Domtar Corp. 10,200 422 NewMarket Corp. 900 400 Telecommunication Services (0.6%) Inteliquent Inc. 179,500 3,303 * Cincinnati Bell Inc. 396,800 1,515 Telephone & Data Systems Inc. 37,000 1,088 Utilities (2.9%) Vectren Corp. 144,600 5,564 WGL Holdings Inc. 96,600 5,244 American States Water Co. 130,800 4,891 New Jersey Resources Corp. 175,700 4,841 IDACORP Inc. 55,800 3,133 Great Plains Energy Inc. 52,800 1,276 California Water Service Group 53,400 1,220 Chesapeake Utilities Corp. 16,900 910 Unitil Corp. 17,300 571 Total Common Stocks (Cost $829,400) Coupon Temporary Cash Investments (2.3%) 1 Money Market Fund (2.3%) 2,3 Vanguard Market Liquidity Fund 0.137% 21,474,000 21,474 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.088% 7/31/15 200 200 4,5 Federal Home Loan Bank Discount Notes 0.150% 11/13/15 200 200 Total Temporary Cash Investments (Cost $21,874) Total Investments (101.7%) (Cost $851,274) Other Assets and Liabilities-Net (-1.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $12,243,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $12,790,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 935,245 — — Temporary Cash Investments 21,474 400 — Futures Contracts—Assets 1 26 — — Futures Contracts—Liabilities 1 (7) — — Total 956,738 400 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Strategic Small-Cap Equity Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index September 2015 38 4,752 (51) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2015, the cost of investment securities for tax purposes was $851,274,000. Net unrealized appreciation of investment securities for tax purposes was $105,845,000, consisting of unrealized gains of $143,511,000 on securities that had risen in value since their purchase and $37,666,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD HORIZON FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 VANGUARD HORIZON FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
